Citation Nr: 0629981	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-09 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to service connection for headaches.

In its August 2002 rating decision, the RO listed the 
veteran's period of active duty as October 1978 to July 1984.  
The claims folder does not contain the usual service 
personnel records, such as a DD-214 Form, that would verify 
such service.  However, there is computer data sheet, dated 
in April 2002, showing the dates of service as October 1978 
to July 1984 and after the word "Verified" is a "Y", 
apparently meaning "yes".  It appears that for several 
years the ROs have verified service by electronic means 
without requiring the veteran to submit copies of forms, such 
as the DD Form 214, verifying service.  Given the computer 
data sheet in the fail and considering that the veteran's 
service medical records appear to correlate to a period of 
service beginning in October 1978 and extending through July 
1984, the Board will proceed in this case with its 
adjudication of the veteran's claim.


FINDING OF FACT

The veteran was not diagnosed with or treated for a headache 
disorder in service, nor did migraine headaches manifest to a 
compensable degree within a year after separation from 
service. 

CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
service, nor may migraine headaches be presumed to have been 
incurred therein.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate her claim, 
including that which she was to provide and that which VA 
would provide, in a June 2002 letter, prior to the initial 
decision on the claim in August 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to establish service connection 
for a disability, the evidence must show three things: (1) an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between the current 
disability and an injury, disease, or event in service.  The 
veteran was also notified of information required to 
establish an effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006) (holding the notice requirements of 
38 U.S.C.A. § 5103(a) apply generally to all five elements of 
a service connection claim).  In the June 2002 letter, the RO 
informed the veteran that entitlement would be awarded from 
the date of her claim if service was warranted based upon 
evidence received within a year of her claim; if evidence 
indicative of service connection was not received within a 
year of her claim, entitlement would be awarded based upon 
the date such evidence is received.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that she should submit the following: 
medical evidence that she has been treated for headaches from 
the date of separation to the present; a medical opinion 
showing an etiological relationship between the disability 
and military service; lay statements regarding observable 
symptomatology; and sufficient identifying information about 
records the veteran believes are relevant to her claims, 
including VA and private medical treatment records, so that 
VA can obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed her it had obtained recent 
treatment records from the St. Louis VA Medical Center (VAMC) 
and had requested treatment records from 1983 to 1997.  The 
RO also reported that VA would obtain her service medical 
records and other military records if needed; that VA would 
assist her in getting any records, including medical records, 
employment records, or records from other Federal agencies, 
which the veteran told VA about; and that it would provide 
her with a medical examination or get a medical opinion if VA 
decided that it was necessary to make a decision on her 
claim.  The RO also informed the veteran that it would help 
her obtain private treatment records if she filled out 
certain Release of Information forms that would authorize the 
RO to assist her in this regard, and the RO provided her with 
the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell her to provide any evidence in her 
possession that pertains to the claim, the Board finds that 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to her claim.  38 C.F.R. 
§ 3.159(b)(1).  The veteran was instructed to submit medical 
"or other evidence," and the RO told her, "It's still your 
responsibility to make sure the[] records are received by 
us."

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection and to 
establish an effective date, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating to be assigned is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  Service and VA medical records are in the claims 
folder and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  A medical examination or opinion was not needed to 
decide the service connection claim in this case as the 
competent medical evidence of record does not establish the 
treatment or diagnosis of a headache disorder in service, nor 
does the evidence suggest any association between a current 
headache disorder and military service.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Background

Service medical records dated November 1979 indicate that the 
veteran complained of having frontal headaches for one week, 
that her nasal passages were clogged when waking up, and she 
felt lightheaded when getting up and down.  The examiner 
provided an assessment of serous otitis with probable 
sinusitis.
 
In July 1980, the veteran went to emergency care, complaining 
of headaches, frontal pressure, and increased pain when 
looking at a light source.  The examiner found tenderness 
over the frontal sinus and slight cloudiness in the right 
frontal sinus.  The veteran was given an impression of 
possible frontal sinusitis.

On a Family Planning History and Physical form dated December 
1980, the veteran reported a history of migraine headaches.  
The examiner's impression was normal exam.

The veteran complained of experiencing chest pain and 
headaches for one week in March 1983.  On examination, she 
received an assessment of costochondritis.

In January 1984, the veteran went to emergency care, 
reporting abdominal pain and cramping, chills, aches, and 
fevers for the past five days, dysuria, and frontal 
headaches.  She was hospitalized for seven days with a 
diagnosis of endometritis/salpingitis.
On medical examination at separation, dated June 1984, the 
veteran's head, nose, sinuses, and neurologic systems were 
clinically evaluated as normal.  The report contained no 
notations regarding headaches.

Service medical records dated June 1985, when the veteran was 
in the Reserves, indicate she sought emergency treatment for 
sharp vaginal pain, abdominal pain, and frequent headaches.  
At the time, the veteran was 4 months pregnant.  She reported 
a history of migraines.  The examiner provided an assessment 
of urinary tract pain.

VA physical rehabilitation notes dated November 1997 
regarding treatment for the veteran's cervical and thoracic 
spine indicate the veteran reported having headaches.

On examination in January 2001 at the VA Belleville, Illinois 
clinic, the veteran complained of intermittent headaches.  On 
a VA back consult in February 2001, the veteran reported 
headaches, stiffness, and soreness along the right side of 
her neck, shoulder, and axilla following a January 2001 work-
related fall.  The examiner gave an assessment of upper back 
strain.

In January 2002, the veteran complained of increasing 
headache pain, an episode of chest pain, and pain in her 
upper shoulders and the back of her neck which she related to 
school and job related stress.  The examiner provided an 
assessment of headaches possibly secondary to stress.  Later 
that month, on a follow-up examination, the veteran reported 
her headaches had resolved.

Nurse triage records from the St. Louis VA Medical Center 
(VAMC) dated April 2002 show the veteran reported an ongoing 
headache for a week with dizziness and previous episodes in 
the last several months.  She described an alleged incident 
in service in 1983 in which she was knocked out of a foxhole 
and lost consciousness during war games.  The veteran's 
headache pain was located in the right frontal area with 
light sensitivity.  The examiner provided an assessment of 
migraine headaches.

On a subsequent examination that same day, the veteran 
described a throbbing, pulsating pain on a scale of 7 out of 
10 which started in the right upper head region and radiated 
to the frontal and neck area.  She reported the headaches 
began when she was 23 years old; lasted hours to days; 
occurred 2-3 times per week; interfered with normal 
activities including sleep; and were getting worse.  She 
reported head injuries with loss of consciousness at age 10 
and in her early 20s, and she denied previous treatment for 
headaches and denied a history of allergies or chronic sinus 
problems.  No precipitating or alleviating factors for the 
headaches were identified.  No abnormalities were found on 
examination, and the veteran was given a diagnosis of 
headaches.

On examination in August 2002, the veteran complained of 2 to 
3 episodes of headaches per month, and she stated she used to 
get such headaches during service.  The examiner found no 
neurologic deficit, no nausea, and no vomiting.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for headaches.  In 
her claim, dated April 2002, she alleged that exposure to the 
concussive effects of an explosion during war games in 1983 
resulted in headaches shortly after her discharge.  After a 
careful consideration of the record, the Board finds the 
preponderance of the evidence weighs against granting the 
veteran's claim.

Service medical records do not reflect any treatment for the 
effects of an explosion in 1983 as described by the veteran.  
The records do contain several accounts of complaints of 
headaches.  The veteran, however, never received a specific 
diagnosis of a headache or migraine disorder while in 
service.  Rather, her headaches constituted symptomatology of 
varied other diagnosed conditions.  The veteran complained of 
frontal headaches and clogged nasal passages in November 1979 
and was diagnosed with serous otitis with probable sinusitis; 
in July 1980, she was given an impression of frontal 
sinusitis; in March 1983 she was found to have costo 
chondritis; and in January 1984, endometritis/salpingitis.  
At separation, the examiner found her head, nose, sinuses, 
and neurologic systems to be normal, and there were no 
notations of headaches, chronic headaches, or migraines.

The Board observes that the veteran did report a history of 
migraine headaches in December 1980 on a Family Planning 
History form.  As a layperson, however, she is competent to 
describe symptoms she experienced but is not qualified to 
render a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 294 (1992).  Accordingly, the Board affords no weight to 
the history of migraine headaches.  In this regard, while the 
veteran again reported a history of migraines in June 1985 
when she sought treatment for vaginal pain, abdominal pain, 
and frequent headaches, she was not diagnosed with any 
headache disorder, and, as noted above, the veteran is not 
qualified to provide a medical diagnosis.  See Espiritu, 2 
Vet. App. at 294.

Further, the Board notes that the veteran was not provided a 
specific diagnosis of headaches until January 2002, and of 
migraines until April 2002, approximately 17 years after 
leaving service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's current headache disorder and her time 
in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding, in an aggravation context, that the 
Board may consider a prolonged period without medical 
complaint when deciding a claim).

As the record does not establish a diagnosed headache 
disorder during service and a 17 year gap exists between the 
veteran's separation and a diagnosed disorder, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim for service connection.  In deciding 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b).  In this case, as the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim, the benefit of the doubt provision of  § 5107(b) is 
not applicable, and her claim for service connection for 
headaches is denied.


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


